                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 ACADIA PHARMACEUTICALS INC.,                    )
                                                 )
                                                 )
                                                 )
                                Plaintiff,       ) C.A. No. 1:20-cv-01029 RGA
                                                 )
                                                 )
                           v.
                                                 )
 MSN LABORATORIES PRIVATE LTD. and               )
 MSN PHARMACEUTICALS, INC.,                      )
                                                 )
                                Defendants.      )

                           MOTION FOR ADMISSIONS PRO HAC VICE

         Pursuant to Local Rule 83.5 and the attached certifications, counsel moves for the
admissions pro hac vice of Chad J. Peterman, Bruce M. Wexler, and Scott F. Peachman, of PAUL
HASTINGS LLP 200 Park Avenue, New York, NY 10166 to represent Plaintiff, ACADIA
Pharmaceuticals Inc., in this matter.
                                               SAUL EWING ARNSTEIN & LEHR LLP

                                               /s/James D. Taylor, Jr.
                                               James D. Taylor, Jr. (#4009)
                                               Jessica M. Jones (#6246)
                                               Charles E. Davis (#6402)
                                               1201 N. Market Street, Suite 2300
                                               P.O. Box 1266
                                               Wilmington, Delaware 19899
                                               (302) 421-6800
                                               James.Taylor@saul.com
                                               Jessica.Jones@saul.com
                                               Chad.Davis@saul.com

                                               Attorneys for Plaintiff
                                               ACADIA Pharmaceuticals Inc.

                                               August 6, 2020




37288191.2.docx
                                 ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel’s motion for admissions pro hac vice is granted.


Date: ________________________            _______________________________
                                          The Honorable Richard G. Andrews




37288191.2.docx
